¶22 (concurring) — I agree with the majority but write to observe that our state constitution provides for a representative form of government. Thus, the people of Washington speak, first and foremost, through their elected representatives — the legislature. Unlike the dissent (Sanders, J.), which appears to believe that courts are the proper forum to resolve political disputes, I prefer to allow the process to work as the founding fathers intended. Since the referendum is unavailable in this case, should the people want to overrule their elected officials they can do so by initiative as they have done in the past.
Madsen, J.
Fairhurst, J., concurs with Madsen, J.